Per Curiam.
Our judgment in this case having been entered ' March 6, 1970, and a motion for rehearing having been received in the office of the clerk by ordinary mail March 17, 1970, more than ten days from the entering of the judgment, thus not complying with our rule requiring the filing of the motion within ten days, the motion is disallowed.
Although it appears that the motion was mailed and postmarked March 14, 1970, the mailing was not registered or certified and movant assumed the risk of the delay in delivery. Rentfrow v. Smith, 225 Ga. 493 (169 SE2d 807); Colleps v. Calhoun Finance Co., 121 Ga. App. 20 (172 SE2d 454).

Motion disallowed.


Bell, C. J., Jordan, P. J., Hall, P. J., Eberhardt, Pannell, Deen, Quillian, Whitman and Evans, JJ., concur.

(See page 323, ante.)